Order of the County Court of Nassau county, as resettled, reversed on the law and the facts, without costs, and the matter remitted to that court to take proof as to appellant’s financial ability to comply with the order herein, made by the County Court on the 12th day of June, 1930, which order directs her to complete her purchase. We are of opinion that in view of appellant’s uncontradicted statement that she is not financially able to complete the purchase, this issue should be determined upon oral proof. Lazansky, P. J., Young, Kappek, Hagarty and Tompkins, JJ., concur.